In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00251-CR


                             RICKY PENICK, JR., APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 272nd District Court
                                   Brazos County, Texas
         Trial Court No. 11-02461-CRF-272, Honorable Travis B. Bryan III, Presiding

                                       May 3, 2021
                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Appellant, Ricky Penick, Jr., appeals from the trial court’s judgment revoking his

community supervision and sentencing him to three years’ confinement for the offense of

driving while intoxicated.    Now pending before this court is appellant’s motion to

voluntarily dismiss his appeal. As required by Rule of Appellate Procedure 42.2(a), the

motion to dismiss is signed by appellant and his attorney. As no decision of the court has

been delivered, the motion is granted, and the appeal is dismissed.
No motion for rehearing will be entertained and our mandate will issue forthwith.



                                                Per Curiam



Do not publish.